Order, Family Court, Bronx County (Marjory D. Fields, J.), entered on or about October 15, 1988, to the extent the order denied appellants’ motion to vacate the order of protection previously entered pursuant to Family Court Act § 1056, unanimously affirmed, without costs.
At the conclusion of fact-finding and dispositional hearings in a child abuse proceeding, a five-year order of protection was entered against appellants on October 8, 1986. No appeal was taken from either the order of disposition or the order of protection. In the instant application, appellants moved to vacate the order of protection on the ground that it exceeded the 18-month duration of the dispositional order. Contrary to appellants’ contentions, at the time the order was entered the court had the discretion to issue orders of protection whose duration exceeded the statutory 18-month limit of a dispositional order (Matter of Erin G., 139 AD2d 737, 739-740). Since the dispositional order has expired, any challenge to said order is moot (Matter of Karen Lee M., 33 AD2d 877). Moreover, appellants having failed to timely appeal from said order, any procedural defects are not properly before this court.
The foregoing is without prejudice to any further application to the trial court which appellants may be advised to bring with respect to substituting an appropriate supervising party in the stipulation providing for supervised visitation by appellants. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.